

EXHIBIT 10.4
[logo.jpg]


ANNUAL INCENTIVE BONUS PLAN
 
The Board of Directors (“Board”) of Frederick’s of Hollywood Group Inc. (“FOHG”)
has adopted this Annual Incentive Bonus Plan (“Plan”) on June 29, 2010,
effective with FOHG’s 2011 fiscal year, which begins on August 1, 2010 and ends
on July 30, 2011.
 
Purpose. The Plan provides for select employees of FOHG and its subsidiaries to
receive annual cash incentive payments based on the achievement of specific
goals and objectives established by the Board and/or Compensation Committee of
the Board (“Committee”).
 
Plan Administration.  The Plan will be administered by the Committee.  The
Committee’s powers include, but are not limited to, the authority to select the
employees to participate in the Plan, to determine what goals, objectives and
conditions need to be achieved to earn an award, whether such goals, objectives
and conditions have been met, to determine whether payment of an award should be
made, and to determine whether an award should be modified or eliminated.  The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may select one or more directors and/or officers of FOHG (“Plan
Administrators”) to operate the Plan, perform day-to-day administration of the
Plan, and maintain records of the Plan; provided that no Plan Administrator
shall participate in the establishment of any goal, objective or condition
relating to such Plan Administrator nor shall such Plan Administrator be
involved in the approval of any payment of an award under the Plan to such Plan
Administrator.  All decisions made by the Committee and/or any Plan
Administrator will be final, conclusive and binding on all persons, and will be
given the maximum deference permitted by law.  If any participant is employed
pursuant to an employment agreement, the terms of such employment agreement
shall supersede any conflicting terms of this Plan.
 
Eligibility.  Participation in the Plan is limited to select employees as
determined by the Committee.  Additional participants may be added to the Plan
during a fiscal year at the discretion of the Committee; provided that the
incentive payment, if any, for such participants shall be pro-rated based on the
actual period during which such individual was a participant in the Plan during
the fiscal year and, provided, further, that no additional participants may be
added during the last quarter of a fiscal year.
 
Timing of Payment.  Awards (if any) under the Plan shall be paid as soon as
practicable after the end of the fiscal year during which the award was
earned.  Awards (if any) shall be made only to participants employed by FOHG
and/or its subsidiaries at the time of the payout and shall be paid in cash in a
single lump sum, net of all required payroll deductions and taxes.  It is
intended that this Plan comply with the requirements of Internal Revenue Code
Section 409A so that none of the payments to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
will be interpreted to so comply.
 
Plan Structure.  The Plan provides for payment of annual cash bonuses (each an
“Annual Bonus”) to participants based upon:
 
 
·
achievement of individual performance objectives, which shall be approved
annually by the Committee; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
FOHG’s annual financial performance, which shall be based upon an evaluation of
Adjusted EBITDA (defined below) against a target adjusted EBITDA approved
annually by the Board (“Target Adjusted EBITDA”).  For purposes of the Plan,
Adjusted EBITDA is defined as earnings before interest, taxes, depreciation,
amortization, stock compensation expense, any bonus awarded hereunder and
adjustments for non-recurring items as determined by the Board.

 
Bonus Potential.  The maximum Annual Bonus for each participant shall be equal
to a percentage of the participant’s base salary as determined by the Committee
or in accordance with the employment agreement of the participant, if any.  If
any adjustments are made to a participant’s base salary during the fiscal year,
the Committee at its discretion may adjust the applicable Annual Bonus
percentage pro-rata for the remainder of such fiscal year.
 
Bonus Calculation. The percentage of the maximum Annual Bonus that each
participant shall be entitled to under the Plan will be equal to the sum of the
Company Performance Component and the Individual Performance Component, each as
set forth below:
 
Company Performance Component
 
 
·
Up to 80% of a participant’s maximum Annual Bonus may be paid out to such
participant upon FOHG’s achievement of the percentages of Target Adjusted EBITDA
as described in the following table:

 
Percentage of
Target Adjusted
EBITDA Achieved
   
Maximum Percentage of Annual
Bonus(1)
 
<100
%      0 %   100 %     10 %   110 %     20 %   120 %     40 %   130 %     60 %  
140 %     80 %

 

--------------------------------------------------------------------------------

 
(1)
Percentages will be adjusted pro rata if the percentage of Target Adjusted
EBITDA achieved falls between two grid percentages.

 
Individual Performance Component
 
 
·
Up to 20% of a participant’s maximum Annual Bonus may be paid out upon the
achievement of such participant’s individual performance objectives if Adjusted
EBITDA is 80% or more of Target Adjusted EBITDA for such fiscal year.

 
 
·
Individual performance objectives will be comprised of measurable goals jointly
developed by the participant and his or her immediate supervisor and approved by
the Committee.  For a participant to receive at least a portion of the
individual performance component of his or her Annual Bonus under the Plan, at
least 75% of the participant’s individual performance objectives must be
achieved.  If such participant achieves more than 75% of the participant’s
individual performance objectives, the percentage of the individual component of
the Annual Bonus will be determined on a proportional basis up to a maximum of
20% of a participant’s maximum Annual Bonus. The Committee will have the
discretion to adjust the percentage paid to the individual for the individual
component of the Annual Bonus upward or downward to account for circumstances
that make achievement of any goal easier or more difficult than anticipated at
the time the goal was established.

 
 
2

--------------------------------------------------------------------------------

 